IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RICHARD J. HANCHETT,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5536

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 13, 2016.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Glenn M. Swiatek, Shalimar, for Appellant.

Pamela Jo Bondi, Attorney General, Tayo Popoola and Thomas H. Duffy,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.